Citation Nr: 1108269	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1994 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

(The decision below addresses the claims of service connection for hearing loss and tinnitus.  Consideration of the claim of service connection for ADHD is deferred pending completion of the development sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss.

2.  The Veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision with respect to the claims decided herein has been accomplished.  

In this respect, through a December 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the December 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2007 notice letter.

The Board notes that notice regarding an award of an effective date and rating criteria was provided in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of his post-service treatment at the Oklahoma City VA Medical Center (VAMC).  The Veteran was provided VA audiological examination in January 2008; report of that examination has also been associated with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that January 2008 VA examination findings and opinion obtained in this case are adequate, as the examination was predicated on consideration of all the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's service treatment records, post-service treatment, and the statements of the Veteran, and provides a rationale for the examiner's opinion.  

Additionally, the Veteran and his representative have submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in July 2010.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and her current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records and VA medical examination performed in January 2008, as well as records of the Veteran's ongoing treatment at the Oklahoma City VAMC.  Records from the Oklahoma City VAMC are silent as to any complaints of or treatment for hearing loss or tinnitus, although the Veteran has sought treatment at that facility for other health problems.  

In reports of medical history obtained in December 1991 and August 1993, the Veteran was not found to have complained of hearing loss or any other hearing problem.  Review of the Veteran's service treatment records reflects that in August 1993, prior to his entry onto active duty, the Veteran was provided audiological testing.  Such audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
5
10
5
0
10

The Veteran was provided VA audiological examination in January 2008.  Report of that examination reflects that the VA audiologist considered the Veteran's contentions and conducted audiometric testing.  Such audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
15
10
10
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

The examiner acknowledged that the Veteran had been exposed to noise during service but, based on the above audiometric testing, concluded that the Veteran's hearing was normal for VA purposes.  The examiner further concluded, based on the fact that the Veteran repeatedly denied during the examination that he experienced tinnitus, that he did not suffer from tinnitus.  

At his July 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he first noticed problems with his hearing shortly after his separation from active duty and had experienced ringing in his ears since service.  Specifically addressing the January 2008 VA examiner's findings, the Veteran contended that he did in fact experience tinnitus and that the examiner had misunderstood his response to her questioning about the disorder.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  Here, the January 2008 VA examiner found the Veteran to have no hearing loss for VA purposes; similarly, at that time the Veteran denied experiencing tinnitus at all.  See 38 C.F.R. § 3.385.  Given these findings, and considering that there has been no evidence presented to show that the Veteran at any time met the definition of impaired hearing, 38 C.F.R. § 3.385, the Board finds that the Veteran has not demonstrated a currently diagnosed hearing loss that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive medical evidence of a current disability by VA standards, the analysis ends, and service connection for hearing loss must be denied.  (Even though increased thresholds were noted at higher frequencies in service, the initial requirement for the award of service connection for hearing loss is that the Veteran have a hearing impairment as defined by regulation, which the Veteran does not have.)

As noted above, the Veteran has reported that he first experienced tinnitus in service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing tinnitus either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the credibility of his statements must be considered.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records may be a fact that the Board can consider.  Id.  In this case, however, there is no record that, before the filing of the current claim, the Veteran complained of tinnitus to any medical professional at any time since his separation from service.  The Board also finds compelling that, at his January 2008 VA examination, the Veteran in fact denied suffering from tinnitus.

The Veteran contends that he did not deny symptoms of tinnitus to the VA examiner in January 2008; rather, he claims that the examiner merely misunderstood when he said that his tinnitus occurred at a low volume.  The Veteran's representative further argues that the Veteran warrants a new VA examination, because the January 2008 VA examiner was not in possession of the Veteran's claims file.  The Board finds compelling, however, that neither the Veteran nor his representative contend that his hearing has worsened since the January 2008 hearing.  The Board also looks to the fact that, although the examiner did not review the Veteran's claims file, she considered the Veteran's contentions regarding his exposure to acoustic trauma and his experiences with hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Further, in making her determination as to the diagnosis of the Veteran's claimed disability, the examiner reviewed the Veteran's statements during the physical examination and nevertheless found no impaired hearing or tinnitus.  

In this case, the Board finds that the Veteran's statements made with respect to tinnitus to be incredible.  They were made in the context of his pursuing a claim for monetary benefits, and there is no suggestion that he ever complained of having tinnitus on any other occasion.  The record, which is negative for complaints of tinnitus at any point prior to the filing of the instant claim supports the conclusion that the Veteran's report of continuity of tinnitus is not credible.  This lack of continuity of documented symptomatology either during or subsequent to service weighs against a finding that the Veteran's statements are credible.  For all these reasons, entitlement to service connection for hearing loss and tinnitus must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Pursuant to 38 C.F.R. § 3.303(c), developmental defects are not diseases or injuries within the meaning of legislation pertaining to compensation benefits, and may not, of themselves, be service connected.  See also 38 C.F.R. § 4.9 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  VA General Counsel has indicated there are developmental diseases that may be service connected.  VAOPGCPREC 82-90 (1990).  The following explanation was provided regarding the meaning of 38 C.F.R. § 3.303(c):  

Initially, it is well to focus on the word "defects" in the phrase "congenital or developmental defects."  In a medical context, a "defect" is an imperfection, failure or absence.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  Because a human body afflicted with a disease could be said to have an imperfection by virtue thereof, one might well argue that the term "defects" includes, within its ambit, diseases; and hence, that any congenital or developmental disease is not a proper subject for service-connection under the law.  But this line of argument cannot withstand close scrutiny for one cogent reason in particular.  If so broad a meaning were assigned to the word "defects," the regulation would be at odds with 38 U.S.C. §§ [11]10 and [11]31, for nowhere in the statutory law governing VA disability compensation is the term "disease" qualified by definition or stated exceptions.  Thus, the term must be given its common meaning and must be deemed to encompass all diseases.  See Addison v. Holly Hill Fruit Products, Inc., 322 U.S. 607 (1944); SUTHERLAND STATUTORY CONSTRUCTION § 47.28 (4th Ed.1974).  It is axiomatic that in any case of conflict between a statute and an agency regulation, the provisions of the statute will prevail.  SUTHERLAND STATUTORY CONSTRUCTION, supra, at § 31.02.  

By reason of logic and necessity, the term "disease" in 38 U.S.C. §§ [11]10, [11]31, and the term "defects" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  Each has reference to a particular category of medical conditions.  "Disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974).  In case law, the word has been variously defined as (for example) a morbid condition of the body or of some organ or part; an illness; a sickness.  12A WORDS AND PHRASES Disease, at 388 et seq. (1954).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Interestingly, one influential Federal court, in drawing a distinction between "disease" and "defect," indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating.  Durham v. United States, 214 F.2d 862, 875 (D.C.Cir.1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).  While we would characterize as a generalization a statement that "defects" are incapable of any improvement or deterioration, we believe the contrast drawn by the court is essentially valid and helps to clarify the difference between these terms. 

Obviously, in the adjudication of claims for service-connection for conditions of congenital or developmental origin, close attention must be paid to the question of whether the condition is a disease process or is simply a defect or abnormality.  In many instances, it may be necessary for VA adjudicators to seek guidance from medical authorities regarding the proper classification of a medical condition at issue.  

Most diseases are considered acquired in nature.  Others are recognized to be congenital, developmental or familial in origin. When any of the latter becomes the basis for a claim for service-connection of a disability, VA adjudicators ordinarily are justified in finding that such disease, by its very nature, preexisted the claimant's military service.  (In the case of some diseases, notably those first becoming manifest during service, guidance from medical authorities may be necessary regarding the actual time of inception.)  Typically in these cases, entitlement to service-connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards which are applicable in cases involving acquired disabilities.  38 U.S.C. § [11]53; 38 C.F.R. § 3.306. 

Various provisions in current VA regulations lend support to our position that service-connection may be granted for congenital, developmental, and familial diseases.  For example, at 38 C.F.R. § 4.57, it is indicated that under certain circumstances service-connection by aggravation is warranted for pes cavus, which is "a typically congenital or juvenile disease."  The regulation 38 C.F.R. § 3.380 stands for the proposition that diseases of allergic etiology may not be disposed of (for compensation purposes) as constitutional or developmental abnormalities, but rather that service-connection must be determined based on the entire evidentiary picture.  Significantly too, in the Schedule for Rating Disabilities (38 C.F.R. Part 4) two familial diseases, sickle cell anemia and Huntington's chorea, are included for rating purposes under Diagnostic Codes 7714 and 8106, respectively. 

It is clear that congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  See, e.g., Thompson v. United States, 405 F.2d 1239 (Ct.Cl.1969).  We must caution, however, that many such defects can be subject to superimposed disease or injury.  If, during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability. 

Service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  In the instant cases, service connection is warranted if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA law and regulations. 

VAOPGCPREC 82-90 (1990).  

The Veteran was seen in service for complaints of stress due to family problems.  He attended a stress management seminar in January 1999.  In September 1999, he was seen with complaints of decreased focus and concentration.  Following a mental health consultation in December 1999, he was diagnosed with attention deficit hyperactivity disorder and was prescribed medication.  No further treatment was noted in the service treatment records.

As noted in General Counsel's explanation of the difference between a developmental defect and a developmental disease, there may be instances that require medical expertise to distinguish between the two.  Additionally, medical opinion evidence may be required to ascertain whether the disorder is of a developmental origin, and if so, whether it was first manifest during service or underwent a worsening during service.  In order to obtain such evidence, a remand is required.

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be asked to identify all sources of treatment for ADHD before, during, and after military service.  With consent of the Veteran, the AOJ should assist him in obtaining any such records and associating them with the claims file.

2.  After completing, to the extent feasible, the development requested in paragraph 1, the Veteran should be scheduled for an examination.  The examiner should review the claims file, take a detailed history, and examine the Veteran.  An opinion should be provided as to whether the Veteran has ADHD.  The examiner should also be asked to explain whether any ADHD in this case is a developmental "defect" or a developmental "disease" as defined by VA General Counsel as noted in the prefatory paragraphs set out above.  VAOPGCPREC 82-90 (generally, a defect is a static condition that is not subject to improvement or deterioration; a disease is subject to improvement or deterioration).  If the examiner finds that ADHD is not a developmental problem, this conclusion should be explained in detail, and the explanation should be supported by references to the record and medical treatises.  If the examiner concludes that the Veteran's ADHD is a developmental disease vice defect, the examiner should explain the medical probabilities that it was first manifested or worsened during the Veteran's period of military service.  All conclusions and responses to these requests for opinions should be explained in detail and supported by references to the record and/or medical research.

3.  The AOJ should ensure that the examination report is responsive to the questions presented above.  If it is not, it should be returned to the examiner for corrective action.  Thereafter, the AOJ should undertake any additional development deemed appropriate.  The AOJ should re-adjudicate this claim of service connection, and if the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


